Me. Justice Woethington delivered the opinion of the court. Counsel for appellant in their brief and argument, say: “ The question at issue seems to be narrowed down simply as to the right of the school board to change, or order an election for a change of site, as located by election on the 6th of February, 1897, unless some good reason be shown for such action, such as the site having been located in a sickly or dangerous locality; or, conceding such right, has it in this instance been legally and rightfully exercised % ” This is the only question involved. It is provided in paragraph 11 of Sec. 27, Chap. 122, of the School Law, page 1449, Hurd’s Statutes, 1897, that “ They (the directors) shall have power to decide when the school site, or the school buildings, have become unnecessary, or unsuitable, or inconvenient for a school.” It is provided in Sec. 31, p. 1450, of the same chapter, “ It shall not be lawful for a board of school directors to purchase or locate a school house site, or to purchase, build or move a school house, * * * without a vote of the people at an election called and conducted as required by Sec. 4 of Art. 9, of this act.” Under the paragraph first cited, the directors may decide that a school house is “ inconvenient or unsuitable for a school.” They are the judges of what constitutes the inconvenience or urisuitableness of the site. In this case it appears from the evidence that the site selected at the election on February 6, 1897, was deemed by the board of directors elected in April, 1897, “inconvenient and unsuitable,” because it was inaccessible by any public highway, and could only be reached by crossing private grounds a distance of a quarter of a mile, for which no permit had been obtained, and which the owner of the grounds testified he would claim damages for if a road was not put through. 'In the exercise of their discretion, in view of this condition, we think it clear that under the power conferred upon the board by paragraph 11, supra, the directors were authorized to call an election to determine where the building should be located. Admitting that by the election of February 6, 1897, the location was changed from the old site to the center of the township, the power of a new board of directors to .re-submit the question of location was not thereby lost, if in their judgment the site selected was unsuitable or inconvenient; nor was the right of the voters of the district thereby exhausted to again determine by vote where their school house should be located. It is not claimed that due notice was not given, nor that the majority did not select the old site. If those opposed to that location refrained from voting, as it is alleged in complainant’s bill they had determined to do, that was their privilege; but having done so, they can not complain of the result. It is urged that the order October 4th for the election of October 16, 1897, ignores the right of the voters to selecta site, because it limits the question submitted, to building “ a new school house on the old site.” We think there is nothing in this objection. Its effect was to put the old site in competition with any and all other sites. It is apparent, however, from the evidence, that the contest was between the old site and the site selected February 6th at the center of the district. The result was to change the location from the site selected February 6, 1897, to the old site, selected October 16, 1897. Seeing no error in the record, the judgment of the court is affirmed.